Berry, J.
Plaintiff delivered to defendant a sewing-machine, and, at the time of the delivery, defendant executed and delivered to plaintiff the following instrument, viz. :
$75.

8t. Paul, Aug. 13, 1873.

Received of the Domestic Sewing-Machine Co., one domestic sewing-machine, stylo H. C., plate No. 9(5,853, with the following parts, viz. : 1 hemmer, 1 quilting gauge, 1 braider, 1 thumb-screw and gauge, 1 doz. noodles, 6 bobbins, 1 wrench, 1 screw-driver, 1 oiler, 1 bottle oil, and one book of instructions, to bo returned to them on demand: and until such demand I agree to pay for the use of them forty-five dollars in hand, and five dollars per month for the next seven months if I shall keep the same so long, payable on the thirteenth of each month, at their office, 264 Tliird street; and agree to take good care of the same while in my possession, and not remove it from my residence, No.corner Broadway and Mt. Airy, without their written consent.
[Signed]
Anton Anderson.
The defendant having refused to deliver to plaintiff, upon demand, the sewing-machine and other articles, plaintiff brought the present action to recover the possession or value of the same.
The plaintiff claimed that the instrument contained the contract between the parties in relation to the sewing-machine and other articles, and that it was, therefore, the *60exclusive evidence of their rights as respected the same. The 'defendant claimed that the instrument and the contract evidenced by it was only one of two transactions between the parties, by which their rights as respected the machine and other articles were determined. For the purpose of showing what the other transaction was, so far as material in the case, the plaintiff was permitted to introduce oral evidence. This was not an infringement of the rule which forbids the use of parol evidence to affect a written instrument. That rule does not apply to a case in which a part only of the dealings between parties in respect to a particular subject-matter is reduced to writing, except as respects such part. 1 Greenl. Ev. § 284.
The evidence thus introduced tended to show an absolute sale, and a delivery of the machine and other articles, by the plaintiff to the defendant, and such sale and delivery were accordingly found by the court below to have been made. The absolute sale and delivery of course invested the defendant with the absolute and general ownership and property of the machine and other articles. The instrument above recited was, therefore, not onty repugnant to the contract of absolute sale, and therefore void, but ivas, so far as appears, without consideration. The receipt of one’s own property from a person having no right to the possession of it cannot be a valid consideration for an agreement to pay for the future use of the property, or to deliver it up to such person upon demand. For these reasons we are of opinion that the general result arrived at by the court below was correct.
Judgment affirmed.
Note. — The ruling in the foregoing ease was followed in Charles F. Anderson v. Domestic Sewing-Machine Co., decided at the same time.